[LETTERHEAD OF DEAN LAW CORP.] November 23, 2009 Via EDGAR Kevin Dougherty United States Securities and Exchange Commission 100 F Street, N.E. Washington, D. C. 20549 Dear Mr. Dougherty: Re: Axiologix Education Corporation (the “Company”) Registration Statement on Form S-1 Filed August 13, 2009, September 22, 2009 File No. 333-161321 We are counsel for the Company and write this letter on behalf of the Company.Your comments are reprinted below along with our response and, if applicable, our proposed changes to the Registration Statement: General 1. In response to our prior comment 1 you disclose that the valuation data was posted on the website approximately 2 years ago, and you acknowledge that these projections could be considered "offers" under the Securities Act.It appears that these projections were not removed from your website until sometime after receipt of our prior comment letter, which was sent 28 days after you filed the initial registration statement.However, we are unable to find any disclosure in your amended filing regarding these "offers," Please advise or revise. ANSWER:The Company erroneously posted the projections that could be considered “offers” under the Securities Act on its website.As soon as it became aware that these projections could be considered “offers” under the Securities Act, it promptly removed the projections.The Company became aware of this once it received your prior comment letter.The Company did not receive any inquiries or subscriptions from any shareholders who contacted the Company after viewing the Company’s website. 2. Please update your financial statements pursuant to Rule 8-08 of Regulation S-X. ANSWER:The financial statements have been updated pursuant to Rule 8-08 of Regulation S-X. Prospectus Cover
